Citation Nr: 1242948	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-08 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a hip disability.

2.  Entitlement to a rating in excess of 20 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from January 2002 to February 2007.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for depression, posttraumatic stress disorder (PTSD), and a hip disability, as well as a rating in excess of 20 percent for service-connected lumbar strain.  

The appellant disagreed with the RO's determinations and in February 2009, the RO issued a Statement of the Case addressing these issues.  Later that month, the appellant responded by submitting a VA Form 9 on which he checked a box indicating that he wished to appeal all the issues listed on the Statement of the Case.  Additionally, in a lengthy statement attached to the February 2009 VA Form 9, the appellant outlined his arguments as to why he felt entitled to a higher rating for his service-connected low back disability.  

In May 2009, the appellant submitted a second VA Form 9 on which he checked a box indicating that he wished to limit his appeal to the issues of entitlement to service connection for depression, PTSD, and a hip disability.  He offered no argument with respect to any of these issues, nor did he mention his service-connected low back disability, to include stating that he wished to withdraw his appeal with respect to that issue.  

Based on the foregoing, the Board finds that it is unclear whether the appellant wishes to continue his appeal with respect to the issue of entitlement to a rating in excess of 20 percent for his service connected low back disability.  The Board advises the appellant that if he wishes to withdraw his appeal of this issue, he must expressly advise the RO in writing.  38 C.F.R. § 20.204(b) (2012) (setting forth the requirements for withdrawing an appeal, including providing a written statement specifying the issue or issues to be withdrawn from the appeal).  Absent clarification from the appellant, however, the Board is compelled to proceed with adjudication of the issue in light of the ambiguity created by the appellant on his February 2009 and May 2009 VA Forms 9.  Cf. Evans v. Shinseki, 25 Vet. App. 7 (2011) (holding that in the absence of a clear waiver, the Board must resolve ambiguity in favor of a claimant and presume that he intends to appeal all issues).  

With respect to the claims of entitlement to service connection for depression and PTSD, it is noted that before the appeal was certified to the Board, in a May 2011 rating decision, the RO granted service connection for PTSD and depressive disorder and assigned an initial 50 percent disability rating, effective January 23, 2008.  The Board finds that the grant of service connection for PTSD and depressive disorder constitutes a full award of the benefits sought on appeal with respect to these issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the appellant has initiated an appeal with the initial rating or effective date assigned.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

Finally, the Board notes that in connection with his appeal, the appellant requested and was scheduled for a personal hearing before a Veterans Law Judge at the RO, to be held in July 2011.  Although he was notified of the time and date of the hearing by mail, he failed to appear and neither furnished an explanation for his failure to appear nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.702(d), when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will then be processed as though the request for a hearing had been withdrawn.  Accordingly, the Board will proceed with consideration of this appeal based on the evidence of record.

As set forth below, a remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Entitlement to service connection for a hip disability

The appellant seeks service connection for a hip disability.  The medical evidence of record shows that he has been diagnosed as having degenerative changes in both hips, slightly worse in the right.  He contends that his hip disability has been present since February 2004 when he sustained an injury in service.  See e.g. February 2008 VA Form 21-526, Veteran's Application for Compensation or Pension.  More recently, the appellant has theorized that his current hip disability is causally related to or aggravated by his service-connected low back disability.  

A review of the record indicates that the appellant has not yet been afforded a VA medical examination in connection with his claim.  Given the evidence of record, such an examination is necessary.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

Additionally, a review of the record indicates that there may be additional relevant evidence available at the Philadelphia VA Medical Center (VAMC).  In that regard, the record shows that in March 2010, the appellant was seen in the Pain Medicine clinic in connection with his complaints of bilateral hip pain.  It was noted that X-ray studies had shown degenerative changes in both hips, right worse than left.  The appellant's physician noted that he had scheduled right hip magnetic resonance imaging (MRI) to rule out aseptic vascular necrosis and masses.  The results of that imaging study revealed no abnormalities.  In June 2010, the appellant's physician indicated that in light of these findings, he would reconsider the muscular etiology of the appellant's hip disability.  The appellant was scheduled to return to the clinic to discuss treatment options, including epiduroscopy, but records of this subsequent treatment have not yet been obtained.  This must be accomplished on remand.  38 C.F.R. § 3.159(c)(2).  


Entitlement to a rating in excess of 20 percent for lumbar strain

As set forth above, the appellant's February and May 2009 VA Forms 9 created some ambiguity as to whether he wished to continue his appeal with respect to the issue of entitlement to a rating in excess of 20 percent for lumbar strain.  As a result, the RO has not yet considered this issue since the February 2009 Statement of the Case.  The record, however, indicates that a significant amount of evidence relevant to the claim has been associated with the record, including VA clinical records and examination reports.  To avoid prejudice to the appellant, this additional evidence must be considered by the RO.  See 38 C.F.R. § 19.9, 20.1304 (2012); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the appellant for the purpose of clarifying whether he wishes to continue his appeal with respect to the issue of entitlement to a rating in excess of 20 percent for lumbar strain.  Unless the appellant expressly indicates that he wishes to withdraw his appeal, the RO/AMC should proceed with any appropriate development deemed necessary.  

2.  The RO/AMC should make as requests as are necessary to obtain complete clinical records relevant to the appeal from the Philadelphia VAMC for the period from June 2010 to the present.  The RO/AMC may only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the RO/AMC is unable to obtain these records, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).

3.  The appellant should be afforded a VA medical examination for the purpose of determining the etiology of his current hip disability.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any current hip disability identified on examination, including degenerative joint disease, is causally related to the appellant's active service or any incident therein, or is causally related to or aggravated (permanently made worse) by any service-connected disability, including his service-connected lumbar strain, radiculopathy of the right lower extremity with loss of use of the right foot, right and left knee disability, and left ankle disability.  

4.  Following completion of the actions delineated above, and after conducting any additional evidentiary development necessary, the RO/AMC should readjudicate the issues on appeal, considering all the evidence of record.  If the benefit sought by the appellant remains denied, he and any representative must be provided a Supplemental Statement of the Case (SSOC) and an opportunity to respond.  

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


